DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 17; that is, showing a semiconductor device wherein “a thickness of the drain region or the backside emitter region is larger than a thickness of the drift region” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner would like to note that Applicant has defined the difference between “voids” and “pores” in para. 0053-0054. Independent claim 1 is drawn to the process that includes the formation of pores. The limitations of claims 5 and 16 are described in the specification as being drawn to the process that includes the formation of voids.
Re claim 5, the process of providing the layer of porous silicon carbide is not described as using an epitaxial growth process; in fact, para. 0053 specifically says “Such a porous interface layer may be obtained from electrochemical etching…it is not typically required to use epitaxial SiC”. Paragraph 0060 describes forming the interface layer using an epitaxial growth process, but for the process that includes voids, not pores.
Re claim 16, because the porous silicon carbide is formed with an etching process, the porous silicon carbide does not have a growth rate. Para. 0077 teaches wherein the interface layer of silicon carbide is provided at a first growth rate, wherein the layer of epitaxial silicon carbide is provided at a second growth rate, and wherein the first growth rate is smaller than the second growth rate; however, the interface layer in para. 0077 is again referring to the process that includes voids, not pores.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulze et al. (US Pub. 2013/0065379).
Regarding independent claim 1, Schulze teaches a method (Figs. 1A-1D; para. 0012-0029), comprising: 
providing a layer of porous silicon carbide (101) supported by a silicon carbide substrate (100) (Figs. 1A-1B; para. 0013-0014); 
providing a layer of epitaxial silicon carbide (102) on the layer of porous silicon carbide (Fig. 1C; para. 0018); 
forming a plurality of semiconductor devices in the layer of epitaxial silicon carbide (Fig. 1C; para. 0019, 0029); and 
separating the substrate from the layer of epitaxial silicon carbide at the layer of porous silicon carbide (Fig. 1D; para. 0020).
Re claim 3, Schulze teaches wherein the layer of porous silicon carbide comprises an interconnected network of pores (para. 0014-0015).
Re claim 4, Schulze teaches wherein the layer of porous silicon carbide comprises a first sublayer (101b) having a first pore density and a second sublayer (101a) having a second pore density, wherein the first sublayer is arranged in between the second sublayer and the substrate, and wherein the first pore density is larger than the second pore density (Fig. 2A; para. 0034).
Re claim 6, Schulze teaches wherein providing the layer of porous silicon carbide comprises using an electrochemical etching process (para. 0014).

Regarding independent claim 18, Schulze teaches a method (Figs. 1A-1D; para. 0012-0029), comprising: 
providing an interface layer (101) supported by a silicon carbide substrate (100) (Figs. 1A-1B; para. 0013-0014), the interface layer comprising silicon carbide with pores that form an interconnected network (para. 0014-0015); 
providing a layer of epitaxial silicon carbide (102) on the interface layer (Fig. 1C; para. 0018); 
forming a plurality of semiconductor devices in the layer of epitaxial silicon carbide (Fig. 1C; para. 0019, 0029); and 
separating the substrate from the layer of epitaxial silicon carbide at the interface layer (Fig. 1D; para. 0020).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al. (US Pub. 2013/0065379).
Re claim 2, Schulze teaches wherein a thickness of the layer of epitaxial silicon carbide is in a range of 5 µm to 150 µm (para. 0018) which makes obvious the claimed range of “at least 20 µm or at most 30 µm” because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05, I).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al. (US Pub. 2013/0065379) in view of AAPA (Refer to OA (page 7, claims 27, 37) filed 11/12/2020 of parent 16/360,652).
Re claim 7, Schulze teaches wherein providing the layer of epitaxial silicon carbide comprises using an epitaxial growth process (para. 0018).
Schulze is silent with respect to wherein the layer of epitaxial silicon carbide comprises a first sublayer and a second sublayer, wherein the first sublayer is arranged in between the second sublayer and the layer of porous silicon carbide, and wherein a growth rate of the epitaxial growth process of the first sublayer is smaller than a growth rate of the epitaxial growth process of the second sublayer.
AAPA teaches that these limitations are drawn to the well-known concept of a buffer layer used in epitaxial growth processes as a transition layer to reduce the defects in the main level device layers and it would have been obvious to one of ordinary skill in the art at the time of filing to use such a buffer layer for its well-known advantages.
Re claim 15, Schulze is silent with respect to depositing a backside metallization layer on a remainder of the layer of porous silicon carbide after separating the substrate from the layer of epitaxial silicon carbide.
AAPA teaches that the concept of backside metallization is well-known in the art; particularly with respect to forming vertical devices. Thus, it would have been obvious to one of ordinary skill in the
art at the time of fling in the case of; for example, the formed semiconductor devices being vertical devices.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al. (US Pub. 2013/0065379) in view of Kawahara et al. (US Pub. 2003/0056718).
Re claim 12, Schulze teaches wherein separating the substrate from the layer of epitaxial silicon carbide comprises hydrogen diffusion and thermal treatment (para. 0020), but is silent with respect to the claimed separating method(s) of “injecting a fluid into the layer of porous silicon carbide and cooling the fluid below its freezing point; and/or  rapid pressure changes; and/or micro-electro-discharge-machining at the layer of epitaxial silicon carbide”.
Kawahara teaches a similar method wherein separating the substrate from the layer of epitaxial silicon carbide comprises rapid pressure changes (water jet) (Fig. 2; para. 0023).
It would have been obvious to one of ordinary skill in the art that the method of Schulze (hydrogen diffusion and thermal treatment) could be predictably substituted with the method of Kawahara (water jet) to separate the substrate layer from the epitaxial layer at the porous layer at least because it is considered obvious to substitute one known method for another (MPEP 2143, I, B).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al. (US Pub. 2013/0065379) in view of Oh et al. (US Pub. 2018/0005912).
Re claim 13, Schulze is silent with respect to a protection material.
Oh teaches providing a protection material (31) at vertical edges etched into the semiconductor layers (Fig. 10; para. 0022) for the purpose of crack reduction (para. 0022).
It would have been obvious to one of ordinary skill in the art at the time of filing to include  providing a protection material at vertical edges etched into the layer of epitaxial silicon carbide of Schultz for the same advantage of preventing cracking during dicing.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al. (US Pub. 2013/0065379) in view of Werner et al. (US Pub. 2014/0087541).
Re claim 14, Schulze is silent with respect to dicing.
Werner teaches a similar process including vertically dicing the layer of epitaxial silicon carbide to singulate the semiconductor devices of the plurality of semiconductor devices, wherein the layer of epitaxial silicon carbide is diced prior to separating the substrate from the layer of epitaxial silicon carbide (Figs. 5A-5D; para. 0093-0096).
It would have been obvious to one of ordinary skill in the art at the time of filing to look to Werner to provide that which was missing from Schulze – dicing – to arrive at the claimed invention.

Allowable Subject Matter
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…the interface layer comprising silicon carbide with pores and a light-absorbing material…”, in combination with the other limitations.
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         
/MONICA D HARRISON/               Primary Examiner, Art Unit 2815